
	
		I
		111th CONGRESS
		1st Session
		H. R. 761
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  eligibility of parents of certain deceased veterans for interment in national
		  cemeteries.
	
	
		1.Interment in national
			 cemeteries of parents of certain deceased veterans
			(a)Interment of
			 parents of certain deceased veteransSection 2402 of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(9)If the Secretary determines there is enough
				space in open national cemeteries, the parent of a person listed in any of
				paragraphs (1) through (4) or paragraph (7) who, at the time of the parent’s
				death, does not have a spouse, surviving spouse, or child who has been
				interred, or who, if deceased, would be eligible to be interred, in a national
				cemetery pursuant to paragraph
				(5).
					.
			(b)Effective
			 dateParagraph (9) of section 2402 of title 38, United States
			 Code, shall apply with respect to the death of an eligible parent on or after
			 the date of the enactment of this Act.
			
